Citation Nr: 0613264	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  03-29 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from December 1958 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of September 2002, which found the veteran to be incompetent 
for VA purposes.  In February 2006, the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).


FINDING OF FACT

The veteran does not consistently possess the mental capacity 
to contract or to manage his own affairs, including the 
disbursement of funds without limitation.


CONCLUSION OF LAW

The veteran is not competent for VA purposes.  38 C.F.R. § 
3.353 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims competency status should be restored.

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation. 38 U.S.C.A. § 3.353(a).  There 
is a presumption in favor of competency.  Where reasonable 
doubt arises regarding a beneficiary's mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation, such doubt will be resolved in 
favor of competency.  38 C.F.R. § 3.353(d); see also 38 
C.F.R. § 3.102. 

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities. 38 C.F.R. § 3.353(c).  Determinations as 
to incompetency should be based upon all evidence of record, 
and there should be a consistent relationship between the 
percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency.  Id.

The veteran states that he should be found competent.  He 
testified at his hearing in February 2006 that he has been 
found competent to manage his own SSA benefits, although 
admitted that he has not had an evaluation for that purpose 
in recent years.  He states that he manages his own finances 
responsibly, including paying his bills promptly.  He feels 
that the incompetency rating is preventing him from engaging 
in activities he is capable of doing, such as hunting.  

Nevertheless, a careful review of all of the evidence of 
record leaves no doubt that the veteran is currently 
incapable of administering his VA benefits.  The medical 
evidence shows that in November 2001, a VA psychiatrist noted 
that the veteran was not competent to handle his funds.  On a 
December 2002 VA hospital discharge summary, it was noted 
that if (emphasis added) the veteran was to take his 
medication regularly, as shown by maintained therapeutic 
levels, he would be able to handle his own funds.  However, 
several months later, he was arrested for driving while 
intoxicated, a felony of which he was subsequently convicted.  
Following that arrest, he was transferred from the county 
jail to a state mental hospital from July 2003 to November 
2003.  He was then transferred to a county jail, where he 
remained until his release in December 2003.  

In September 2004, the veteran underwent a VA examination for 
competency purposes.  The examiner provided a detailed 
summary of the evidence, and reported the findings of the 
mental status examination.  In summary, he noted that the 
veteran had a long history of bipolar disorder with recurrent 
episodes of mania and hypomania associated with noncompliance 
and relapse with alcohol dependence.  Since August 2002, he 
had had two further admissions and two further relapses with 
alcohol dependence, continued to be poorly compliant with 
medication, and to have limited insight into his condition.  
It was the examiner's opinion that the veteran remained 
incompetent to manage his financial affairs and did not have 
the capacity to manage his affairs, including disbursement of 
funds, without limitation.  The veteran in fact agreed that 
it would be better that his wife continue to be his 
fiduciary.  

VA mental health treatment records note that in October 2004, 
his fiduciary status was discussed.  The doctor said that he 
would support having finances returned to the veteran's 
management with a statement from his wife that he had been 
regular in moods and mood management for at least a year.  
However, in January 2005, the veteran indicated his wife was 
not comfortable with making such a statement.  In July 2005, 
the issue was again raised, and the doctor noted that the 
veteran had had a rather long stretch of calmness and he was 
encouraged to discuss the matter with his wife.  If he got a 
notarized letter from his wife, he would support competency.  

However, in December 2005, the veteran was accompanied to his 
appointment by his son, who reported that since his last 
visit, the veteran had been hospitalized in a state mental 
hospital, following a spending spree with his mother's credit 
card, in the course of which he had run up huge sums.  The 
doctor noted that the veteran seemed to have an attitude of 
some disappointment in himself, but discounted to some extent 
the significance of events.  

Thus, although he testified at his hearing before the 
undersigned that a VA doctor had recommended restoration of 
competency, the records show the recommendations were 
contingent on his maintaining compliance with medication and 
responsible behavior for a period of time, which he has been 
unable to do.  The veteran's assertions as to his competency 
do not constitute competent medical evidence.  See 38 C.F.R. 
§ 3.353(c); Sanders v. Brown, 9 Vet. App. 525, 529 (1996).  
The medical evidence clearly establishes that the veteran is 
not capable of managing his finances for any consistent 
period of time.  Indeed, the evidence indicates that the 
veteran himself feels that his finances are best handled by a 
fiduciary, but does not believe that other consequences of a 
finding of incompetency, such as the inability to maintain 
weapons, should be applied.  However, the Board's 
jurisdiction is limited to the matter of whether he is 
capable of managing his finances, and does not extend to any 
remote consequences of the finding.  

As for the veteran's statement that the Social Security 
Administration considers him competent, VA is not bound by 
their conclusions.  Adjudication of VA and Social Security 
claims is based on different laws and regulations.  The 
medical evidence clearly indicates he is currently 
incompetent - a fact SSA may not be aware of, considering he 
testified that they have not called him in for medical 
reevaluation for some time.

As the evidence overwhelmingly establishes the veteran's lack 
of competence to manage his VA funds, the benefit of the 
doubt doctrine does not apply, and the veteran's claim must 
be denied. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The notice requirements were met with by a letter sent to the 
claimant in March 2004.  [The Board notes the initial letter 
of November 2003 was returned due to an address problem, but 
it was remailed in March 2004.]  This letter advised the 
claimant of the information necessary to substantiate his 
claim for a competency rating, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, this letter told him he had the right 
to submit any other evidence in support of his claim; this, 
as well as the detailed questioning regarding the existence 
of evidence at his various hearings, essentially served to 
convey the information that he should provide any relevant 
evidence in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  He was 
specifically told that it was his responsibility to support 
the claim with appropriate evidence.  

Although the March 2004 letter was not sent prior to the 
initial RO adjudication as to the issue, the case was 
readjudicated subsequent to that notice, as shown by a 
December 2004 supplemental statement of the case.  See 
Mayfield v. Nicholson, No. 05-7157, slip op. at 8 (Fed. Cir. 
April 5, 2006).  At his hearing before the undersigned in 
February 2006, he submitted additional medical evidence, 
accompanied by waiver of initial RO consideration.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (2003).  Thus, the Board finds that VCAA notice 
requirements have been satisfied.    

The Board also concludes VA's duty to assist has been 
satisfied.  Records of treatment identified by the veteran 
have been obtained.  The voluminous records do not contain 
any indication of the existence of any evidence that would 
substantiate the veteran's claim for a competency rating.  He 
did not authorize VA to obtain records of his 
hospitalizations in a state mental hospital.  He was afforded 
a VA examination in September 2004, and the evidence does not 
show that his ability to manage his funds has improved since 
then, as discussed in detail above.  

As for records from the Social Security Administration, to 
the extent any medical records are not in his VA claims file, 
no further efforts must be made.  The duty to obtain records 
only applies to records that are "relevant" to the claim.  
38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 6 Vet. 
App. 473, 476 (1994) (citing the Federal Rule of Evidence 401 
defining "relevant evidence" as "evidence having any 
tendency to make the existence of any fact that is of 
consequence to the determination of the action more probable 
or less probable than it would be without the evidence.")  
In this case, the records from the Social Security 
Administration would do no more than confirm the veteran has 
a totally disabling psychiatric disorder - a fact readily 
ascertainable from the evidence of record.  The veteran 
stated that SSA has not re-evaluated him in recent years, so 
any competency determinations made by that agency were made 
long ago, and would be amply outweighed by the current 
medical evidence. There is no point, then, in delaying 
resolution of this case to obtain records that would clearly 
have no bearing on the outcome of the claim.

Thus, VA has sufficiently satisfied its duties to inform and 
assist the claimant in the development of his claim, and he 
is not prejudiced by the Board considering the merits of the 
claim in this decision.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

Restoration of competency for VA benefits purposes is denied.



____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


